Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.

Response to Amendment
Applicant’s amendment filed on January 7, 2022 amends claims 1-2, 8-9, 11 and 15-16.  Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed on June 18, 2021 are moot since the newly added claim limitations, which necessitates a new ground of rejection, is taught by Scofield (US 2014/0085110). 

Claim Objections
Claims 9 and 16 are objected to because of the following informalities.
In each of claims 9 and 16, “determining the condition level status, associated with the current battery level, is below a minimum threshold required for the transport to travel to a destination among the one or more subsequent destination areas identified in the current route” should be corrected as follows:  “determining that the condition level status, associated with the current battery level, is below a minimum threshold required for the transport to travel to a destination among the one or more subsequent destination areas identified in the current route;”.  While the Applicant had addressed the objection to claim 2, the Applicant has not addressed the same objection to each of claims 9 and 16. 
Appropriate corrections are required for the above identified objections to claims 9 and 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


In each of claims 1,8 and 15, the first recitation of the term, “the device”, lacks antecedent basis.  It is unclear as to what the device is referring to in “a first identifier from the transport and a second identifier from the device …”.  Appropriate modification is required.
Each of claims 9 and 16 recites “determining the condition level status, associated with the current battery level, is below a minimum threshold required for the transport to travel to a destination among the one or more subsequent destination areas identified in the current route;”.  Regarding each of claims 9 and 16, it appears that the condition level status is first determined.  However, it is unclear exactly what is below a minimum threshold required for the transport to travel to a destination among the one or more subsequent destination areas identified in the current route.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Birek et al. (US 2019/0143832) in view of Scofield (US 2014/0085110).
monitoring a transport via a server for a condition level status; (see Birek, at [0047], which discloses a vehicle system 330 comprising a plurality of subsystems and monitors, each of which is operably coupled with the controller 210;  also, see Birek, at [0048], which discloses a state of charge monitor 260 which determines a history of the state of the charge of the battery 11.  Also, see Goei at [0065] in conjunction with Fig. 8 which discloses a charging management system 802 for electric vehicles which includes an electric vehicle charging control server 804 that controls and manages all system operations enabling user devices to make reservations, connect with and control charging with a variety of electrical vehicle chargers 806.  Examiner maps vehicle to transport and state of charge of the battery to condition level status.)
determining one or more subsequent destination areas for the transport based on a current route; (see Birek, at [0051], which discloses an optional navigation system 290, for providing data indicative of one or more of: a current geographical location of the vehicle 10; route information; points of interest such as charging locations at which charging stations are located, etc.  Examiner notes that points of interest may be mapped to the one or more subsequent destination areas.)
determining a service type required to increase the condition level status; (See Birek, at [0010], which discloses that a user requirement defines one or more of: a location (e.g. destination); a distance; and a time period. In some examples, the method charging option, and therefore a charging time, that best matches the user’s intentions.  Birek, at [0059], discloses a routine for continually collecting data indicative of a current state of charge (SoC) of the battery 11.  Also, see Birek, at [0072-0073], which discloses that the user requirement can be determined before any user selection of a charging option is made and that the user requirement may comprise a manually entered location, a distance, or a time requirement.  Birek, at [0073], further discloses that the user requirement could be determined predictively, in advance of any manual user selection of a charging option such as that shown in FIG. 4.  Such a prediction could be dependent on information recorded in the routine or in conjunction with determining the routine, such as a location (e.g. destination), a distance or a time requirement.  Birek, at [0073], further discloses charging options presented to the user which may be selected by the user.  Examiner maps charging option to service type.)
forwarding an updated route to the transport comprising one or more subsequent destination areas and one or more service locations based on the condition level status; (see Birek, at [0051], which discloses an optional navigation 
Birek does not expressly disclose receiving, at an object that provides the service, a first identifier from the transport and a second identifier from the device within a period of time of receiving the first identifier; and authorizing the service, via the server, when the transport and a device are proximate to an object that provides the service, which in a related art, Scofield teaches (see Scofield at [0005] which discloses refueling the vehicle (e.g., electric vehicle charging) by way of a centralized authorization and/or payment system using vehicle information and user information.  See Scofield at claim 1, which discloses an authorization method, comprising receiving a request to authorize an action, the request comprising: user identification information 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Birek to include receiving, at an object that provides the service, a first identifier from the transport and a second identifier from the device within a period of time of receiving the first identifier; and authorizing the service, via the server, when the transport and a device are proximate to an object that provides the service, as taught by Scofield.  

Claim 8 recites a system claim that performs the steps recited in method claim 1.  The cited portions of Birek and Scofield used in the rejection of claim 1 teach where the method is performed using a system as claimed in claim 8.  Therefore, claim 8 is rejected under the same rationale as stated for claim 1 above.
Claim 15 recites a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform the method steps presented in claim 1.  The cited portions of Birek and Scofield used in the rejection of claim 1 teach the steps performed by the processor reading the claimed computer readable medium of claim 15.  Therefore, claim 15 is rejected under the same rationale as stated for claim 1 above.

Claims 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Birek et al. (US 2019/0143832) in view of Scofield (US 2014/0085110), and further in view of Goei (US 2019/0351783).

Regarding claim 2, the modified Birek teaches the method of claim 1, further comprising: receiving sensor data indicating a current battery level of a battery of the transport; (see Birek, at [0050], which discloses one or more power consumption sensors for monitoring power consumption usage; also, see Birek, at [0059], which discloses that in some examples, determining a routine at block 31 comprises continually collecting data indicative of a current state of charge (SoC) of the battery 11.)
determining that the condition level status, associated with the current battery level, is below a minimum threshold required for the transport to travel to a destination among the one or more subsequent destination areas identified in the current route; (see Birek, at [0079], which discloses determining whether a current SoC (state of charge) is below a threshold; see Birek, at [0080], which also discloses that a depleted state may refer to the SoC being insufficient for driving a lower threshold of distance (e.g. 50 miles) or for a next journey.)
determining a minimum period of time that is required to charge the transport to a new battery level required to travel to the destination; (see Birek, at [0084], which discloses determining a time requirement for increasing the state of charge of the energy storage means to a value at the minimum state of charge.)
The modified Birek does not expressly disclose selecting a service location among the one or more service locations, which in a related art Goei teaches (see Goei, at [0067], which discloses that a user is able to select one of the charging units 806 and an appointment with the specific charging unit 806 is made by the charging control 
which has availability for the transport to charge its battery for the minimum period of time (see Birek, at [0084], which discloses determining a time requirement for increasing the state of charge of the energy storage means to a value at the minimum state of charge)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Birek to include selecting a service location among the one or more service locations which has availability, as taught by Goei.  
One would have been motivated to make such a modification because otherwise, an EV driver or drivers usually have to take a lengthy detour from the intended travelling route just to charge at public EV stations before resuming their journey, as suggested by Goei at [0003].  

Regarding claim 3, the modified Birek does not expressly disclose the method of claim 1 further comprising: transmitting a reservation request to the one or more service locations for the transport to arrive at an estimated time, which in a related art Goei teaches (see Goei, at [0067], which discloses that a user of an electric vehicle requests, at step 902, a location of an electric vehicle charger unit 806 that is compatible with their brand of vehicle) receiving a confirmation from a service location among the one or more service locations which has availability for the transport to charge its battery for the minimum period of time; and responsive to receiving the confirmation, creating the updated route comprising the service location as a next destination (see Goei, at [0067], which discloses that upon confirmation of the availability of the charging units 806, the user is to select one of the available charging units 806 and an appointment with the specific charging units 806 is made by the charging control server 804, and the driver is notified of this appointment through his mobile application 808.  Also, see Goei, at [0092], which further discloses that a trip planning controller 1710 enables a user to interact with the central device charger controller 1612 through their mobile application 1616 to plan a trip between locations and locate charging units 1614 located in close proximity to the trip route.  Once various charging units 1614 are located that correspond to the trip plan, the reservation controller 1712 enables the user to make a reservation for a particular charging unit 1614 at a particular time through the mobile application 1616.  Also, see Birek, at [0051], which discloses an optional navigation system 290, for providing data indicative of one or more of: a current geographical location of the vehicle 10; route information; points of interest such as charging locations at which charging stations are located, etc.  Examiner notes that a navigation system would provide an updated route.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Birek to include transmitting a reservation 
One would have been motivated to make such a modification because otherwise, an EV driver or drivers usually have to take a lengthy detour from the intended travelling route just to charge at public EV stations before resuming their journey, as suggested by Goei at [0003].  

Regarding claim 4, the modified Birek does not expressly teach the method of claim 1, further comprising: identifying another transport with a higher charge level than a charge level of the transport, which in a related art Goei teaches (see Goei, at [0037], which discloses mobile stations ("mStation(s)") 202 which consist of vehicles or transportable platforms/containers that are equipped with chargers 302 powered by electricity generators 304 that run on gasoline, diesel fuel or another motor powered source, or banks of batteries 306 capable of supplying continuous direct current that may be used as is, or converted to various DC voltages, or converted into AC power.  Examiner notes that an mStation (powered by electricity generators) is mapped to another transport with a higher charge level than the charge level of the transport.)
determining that the another transport has a current availability for a transport-to-transport charging session for a minimum period of time; assigning the another transport as a designated service location;  (see Goei, at [0037], which discloses mobile EV charging station or mobile stations which consist of vehicles that are equipped with chargers 302; see Goei, at [0067], which discloses that upon confirmation of the availability of the charging units 806, the user is to select one of the available charging units 806 and an appointment with the specific charging units 806 is made by the charging control server 804, and the driver is notified of this appointment through his mobile application 808.)
and creating the updated route to include the another transport's location or a meetup location where the transport and the another transport will meet, as a next destination for the transport (see Goei, at [0092], which discloses that a trip planning controller 1710 enables a user to interact with the central device charger controller 1612 through their mobile application 1616 to plan a trip between locations and locate charging units 1614 located in close proximity to the trip route.  Once various charging units 1614 are located that correspond to the trip plan, the reservation controller 1712 enables the user to make a reservation for a particular charging unit 1614 at a particular time through the mobile application 1616).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Birek to include identifying another 
One would have been motivated to make such a modification because otherwise, an EV driver or drivers usually have to take a lengthy detour from the intended travelling route just to charge at public EV stations before resuming their journey, as suggested by Goei at [0003].  

Regarding claim 5, the modified Birek teaches the method of claim 4, further comprising: receiving a transport charge from the another transport for the minimum period of time; and creating a transaction comprising a compensation to the another transport (see Goei, at [0081], which discloses that an electric vehicle network management and charging system 802 performs the scheduling of the transaction, measuring/metering and dispensing the electricity consumed, collecting and disbursing payment for consumption, recording the incident and tracking the process.  The system 802 will provide for electronic record keeping and payment processing.)


Claims 16-19 recite non-transitory computer readable media comprising instructions, that when read by a processor, cause the processor to perform the method steps presented in claims 2-5.  The cited portions of Birek and Goei used in the rejections of claims 2-5 teach the steps performed by the processor reading the claimed computer readable medium in claims 16-19.  Therefore, claims 16-19 are rejected under the same rationales as stated for claims 2-5 above.

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Birek et al. (US 2019/0143832) in view of Scofield (US 2014/0085110, and further in view of Gokhale et al. (US 2021/0098988).
Regarding claim 6, Birek does not expressly disclose method of claim 1, further comprising: retrieving a smart contract from a distributed ledger; and identifying a compensation value from the smart contract for a charge service which in a related art, Gokhale teaches (see Gokhale at [0029] which discloses that when energy supplier and energy consumer requirements or preferences match (i.e., the conditions in the Smart Contract are met), the distributed ledger network 14 self-executes the energy and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Birek to include retrieving a smart contract from a distributed ledger, and identifying a compensation value from the smart contract for a charge service, as taught by Gokhale.  
One would have been motivated to make such a modification to facilitate a reduction in the overhead cost of producing and distributing electricity via smart contracts as suggested by Gokhale, at [0008].  
Claim 13 recites a system that performs the steps recited in method claim 6.  The cited portions of Birek, Scofield, and Gokhale used in the rejection of claim 6 teach where the method is performed using a system as claimed in claim 13.  Therefore, claim 13 is rejected under the same rationale as stated for claim 6 above.


Regarding claim 7, the modified Birek teaches the method of claim 6, further comprising creating a blockchain transaction when a charge service for the transport is completed, the blockchain transaction comprising parties to the transaction, a period of time of the transaction, a location and the compensation value; and storing the blockchain transaction in the distributed ledger (see Gokhale at [0023] which discloses that the distributed ledger network may comprise a blockchain; see Gokhale at [0024] in conjunction with Fig. 1 which discloses a transaction model 10 and that the transaction model illustrates interactions between energy producers or suppliers 12 and demand comprising consumer energy loads.  Examiner notes that energy producers or suppliers are parties to the transaction.  Gokhale at [0029] further discloses that the data provided by the energy suppliers or sellers and by their consumers or buyers may be stored in cloud storage associated with the distributed ledger network 14 and at supplier/consumer sites on devices connected to distributed ledger network 14.  
Claim 14 recites a system that performs the steps recited in method claim 7.  The cited portions of Gokhale used in the rejection of claim 7 teach where the method is performed using a system as claimed in claim 14.  Therefore, claim 14 is rejected under the same rationale as stated for claim 7 above.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 




/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661